Citation Nr: 1710881	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  06-08 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disability, to include as secondary to service-connected pes planus and bilateral plantar fasciitis; service-connected degenerative disc disease L5-S1; and/or service-connected chondromalacia of the left knee.

2.  Entitlement to a rating in excess of 70 percent for bipolar disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel



INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977, with additional service in the U.S. Air Force Reserves.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions in Montgomery, Alabama.

 In May 2010, the Veteran testified during a hearing before RO personnel.

In March 2011, the Board remanded the claim for service connection for a neck disability for additional development. 

The Board remanded claims for higher initial ratings for degenerative disc disease of L5-S1 and for chondromalacia of the left knee, and the claim for service connection for a neck disability in August 2014.  The AOJ promulgated a September 2016 statement of the case consistent with the order in the August 2014 remand concerning the claims for higher initial ratings for degenerative disc disease of L5-S1 and for chondromalacia of the left knee; the Veteran did not submit a VA Form 9 and did not make any attempt to perfect appeals for such claims.  Thus, the Board does not have jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2014 and April 2015, the Veteran requested a Board hearing by videoconference technology.  Such has not been afforded.  Thus, the Veteran should be scheduled accordingly on remand.



Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing with a Veterans Law Judge.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





